OPINION OF THE COURT — by
JUDGE NICHOLSON.
This was a writ of error, to the circuit court of Copiah County.
The declaration was extremely short, it barely stated that the defen-' dant was indebted to the plaintiff in a given sum on a promissory note, specifying when it was made and when payable. Although this declaration Would have been demurrable in the first instance, yet as the defendant below had suffered judgment to go by default under our statute, it is not error. See Rev. Code 124, sec. 91. A statement was also filed by the counsel, who had appeared for the plain tiff in error in the court below, that he had agreed that the plaintiff should file his declaration in short, and that he would not take advantage of it. This the court thinks has some weight also; an agreement of counsel in the management of a cause, binds the client, Dane’s abridgment, 6th vol. The court is therefore of opinion that the court below did not err in its judgment on this declaration; the judgment of the court below is therefore affirmed.
There are eleven other cases by this plaintiff, all similarly situated; the judgments of the court below in each case are affirmed.
Judges Turner, Black and Cage concurred.